   Case 3:19-cv-00051-BT Document 53 Filed 12/02/19                 Page 1 of 2 PageID 458




                          UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

KARLTON A. MAYDWELL,

Plaintiff,                                                  Case No. 3:19-cv-00051-BT

        v.                                            Honorable Magistrate Judge Rebecca
                                                      Rutherford
CIARA FINANCIAL SERVICES, INC.
d/b/a CLAY COOLEY AUTO GROUP,

Defendant.

                                  NOTICE OF SETTLEMENT

        PLEASE TAKE NOTICE that KARLTON A. MAYDWELL (“Plaintiff”), hereby

notifies the Court that the Plaintiff and Defendant, have settled all claims between them in this

matter and are in the process of completing the final closing documents and filing the dismissal.

The Parties anticipate this process to take no more than 60 days and request that the Court retain

jurisdiction for any matters related to completing and/or enforcing the settlement. The Parties

propose to file a stipulated dismissal with prejudice with 60 days of submission of this Notice of

Settlement and pray the Court to stay all proceedings until that time.

Respectfully submitted this 2nd day of December 2019.

                                                            Respectfully submitted,

                                                             s/ Taxiarchis Hatzidimitriadis
                                                             Taxiarchis Hatzidimitriadis
                                                             Sulaiman Law Group, Ltd.
                                                             2500 S. Highland Avenue, Suite 200
                                                             Lombard, IL 60148
                                                             (630) 575-8181
                                                             thatz@sulaimanlaw.com
                                                             Attorney for Plaintiff


                                                 1
  Case 3:19-cv-00051-BT Document 53 Filed 12/02/19                   Page 2 of 2 PageID 459




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.


                                                              s/ Taxiarchis Hatzidimitriadis
                                                              Taxiarchis Hatzidimitriadis




                                                  2
